         Case 2:18-cv-01844-GW-KS Document 540 Filed 01/08/20 Page 1 of 3 Page ID #:34159



            1       COOLEY LLP                                    COOLEY LLP
            2       HEIDI L. KEEFE (178960)                       MICHAEL G. RHODES (116127)
                    (hkeefe@cooley.com)                           (rhodesmg@cooley.com)
            3       MARK R. WEINSTEIN (193043)                    101 California Street
            4       (mweinstein@cooley.com)                       5th Floor
                    MATTHEW J. BRIGHAM (191428)                   San Francisco, CA 94111-5800
            5       (mbrigham@cooley.com)                         Telephone: (415) 693-2000
            6       3175 Hanover Street                           Facsimile: (415) 693-2222
                    Palo Alto, CA 94304-1130
            7       Telephone: (650) 843-5000
            8       Facsimile: (650) 849-7400
            9       Attorneys for Defendants
                    FACEBOOK, INC., WHATSAPP INC.,
         10
                    and INSTAGRAM, LLC
         11
         12
                                           UNITED STATES DISTRICT COURT
         13
                                         CENTRAL DISTRICT OF CALIFORNIA
         14
                                                   WESTERN DIVISION
         15
         16         BLACKBERRY LIMITED,                         Case No. 2:18-cv-01844-GW-KS
                                                               [Assigned to the Hon. George H. Wu]
         17                         Plaintiff,
         18                                                    DEFENDANTS’ NOTICE OF
                          v.                                   MOTION AND MOTION FOR
         19                                                    SUMMARY JUDGMENT AND
                    FACEBOOK INC., WHATSAPP
         20         INC., INSTAGRAM, INC. and                  MOTION TO STRIKE

         21         INSTAGRAM, LLC,                            DATE: February 20, 2020
                                  Defendants.                  TIME: 8:30 a.m.
         22
                                                               COURTROOM: 9D
         23
         24
         25
                   TO ALL PARTIES AND THEIR RESPECTIVE ATTORNEYS OF RECORD:
         26
         27              PLEASE TAKE NOTICE that on February 20, 2020 at 8:30 a.m., or as soon

         28        thereafter as the matter may be heard, in this Court, located at United States Courthouse,
  COOLEY LLP                                                            DEFS’ NOTICE OF MOTION AND MOT. FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                             1.       SUMMARY JUDGMENT AND MOT. TO STRIKE
                                                                               Case No. 2:18-cv-01844-GW-KS
         Case 2:18-cv-01844-GW-KS Document 540 Filed 01/08/20 Page 2 of 3 Page ID #:34160



            1      350 West First Street, Los Angeles, CA 90012, Courtroom 9D, Defendants Facebook,
            2      Inc., WhatsApp Inc., and Instagram, LLC, (collectively “Defendants”) will and hereby
            3      do move for summary judgment and to strike (the “Motion”) on the following grounds:
            4                Facebook does not infringe the ‘961 patent;
            5                BlackBerry’s untimely new infringement theory on the ‘961 patent should
            6                  be stricken;
            7                The ‘961 patent is invalid under Section 101;
            8                Defendants do not infringe the ‘120 patent;
            9                Defendants do not infringe the ‘634 patent;
         10                  The ‘634 patent is invalid under Section 101;
         11                  The ‘236 patent is invalid under Section 101;
         12                  The ‘713 patent is invalid under Section 101; and
         13                  The ‘250 patent is invalid under Section 101.
         14              This Motion is based upon this Notice, the accompanying Memorandum of Points
         15        and Authorities, Statement of Undisputed Facts, the Declarations and exhibits thereto,
         16        the Proposed Order, and upon such other and further matters, papers, and arguments as
         17        may be submitted to the Court at or before the hearing on this motion.
         18              This Motion is made following the conference of counsel pursuant to L.R. 7-3,
         19        which took place on December 31, 2019.
         20
         21
         22
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                          DEFS’ NOTICE OF MOTION AND MOT. FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                            2.      SUMMARY JUDGMENT AND MOT. TO STRIKE
                                                                             Case No. 2:18-cv-01844-GW-KS
         Case 2:18-cv-01844-GW-KS Document 540 Filed 01/08/20 Page 3 of 3 Page ID #:34161



            1      Dated: January 7, 2020        COOLEY LLP
            2
            3
                                                 /s/ Heidi L. Keefe
            4                                    Heidi L. Keefe (178960)
            5
                                                 COOLEY LLP
            6                                    HEIDI L. KEEFE (178960)
            7                                    (hkeefe@cooley.com)
                                                 MARK R. WEINSTEIN (193043)
            8                                    (mweinstein@cooley.com)
            9                                    MATTHEW J. BRIGHAM (191428)
                                                 (mbrigham@cooley.com)
         10                                      LOWELL D. MEAD (223989)
         11                                      (lmead@cooley.com)
                                                 3175 Hanover Street
         12                                      Palo Alto, CA 94304-1130
         13                                      Telephone: (650) 843-5000
                                                 Facsimile: (650) 849-7400
         14
         15                                      COOLEY LLP
                                                 MICHAEL G. RHODES (116127)
         16                                      (rhodesmg@cooley.com)
         17                                      101 California Street
                                                 5th Floor
         18                                      San Francisco, CA 94111-5800
         19                                      Telephone: (415) 693-2000
                                                 Facsimile: (415) 693-2222
         20
         21                                      Attorneys for Defendants
                                                 FACEBOOK, INC., WHATSAPP INC.,
         22                                      and INSTAGRAM, LLC
         23
         24
         25
         26
         27
         28
  COOLEY LLP                                                DEFS’ NOTICE OF MOTION AND MOT. FOR
ATTORNEYS AT LAW
   PALO ALTO
                                                   3.     SUMMARY JUDGMENT AND MOT. TO STRIKE
                                                                   Case No. 2:18-cv-01844-GW-KS
